Citation Nr: 1445635	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  08-06 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae.

2.  Entitlement to service connection for a bilateral foot fungus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980.  The Veteran also had service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that in part denied entitlement to service connection for bilateral foot fungus and pseudofolliculitis barbae.  

In addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he has had bilateral foot fungus and pseudofolliculitis barbae since service, both of which flare up intermittently.  

Regarding service, a September 1979 Report of Medical examination noted that the Veteran had tinea pedis on his feet.  In March 1977, after the Veteran complained of his face breaking out following a gas chamber exercise, he was referred to the shaving clinic and diagnosed with pseudofollucilitis barbae.  In June 1977, he again complained that his face was irritated.  

The Veteran testified in November 2010 at a Decision Review Officer hearing.  He testified that in service he noticed that his toes began to blister and burn, and that he had foot fungus that would itch.  Since discharge he stated has he used over the counter medication, but he has not received treatment by a doctor for his foot fungus.  He did note that a VA doctor gave him a cream prescription after noticing his toe nail while doing a diabetes examination.  The Veteran also stated that he developed a facial rash in service after working in a gas tank and that he can no longer shave with a razor, but has to use chemical agent.  Again, he stated he does not receive treatment from a doctor, he just uses over the counter treatment.  He noted his claimed pseudofolliculitis barbae flares during the summer time or when he is sweating.   

In January 2011, the Veteran was seen for a VA skin examination.  The examiner noted no skin or systemic symptoms at that time for the Veteran's claimed bilateral foot fungus.  She also noted no skin or systemic symptoms for the Veteran's claimed pseudofolliculitis barbae.  

In December 2011, the claims were remanded so that the January 2011 VA examiner could provide definitive diagnoses related to the Veteran's complains, and indicate whether their onset was in or related to the Veteran's military service, as well as comment on the Veteran's testimony before the RO concerning his current disorders.  The examiner wrote an addendum in January 2012 stating that the Veteran's claimed pseudofolliculitis barbae was less likely than not related to service because while there was a record of treatment for pseudofolliculitis barbae during active military service, no permanent residual or chronic treatment was noted.  The examiner also stated it was less likely than not that the Veteran's claimed bilateral foot fungus was incurred in or caused by service since there was no treatment for chronic foot fungus in the claims file and no records of chronic treatment, as well as no outbreak upon examination.  There is no indication that the examiner addressed the Veteran's lay contentions regarding his self-treatment of his claimed skin disorders, and that his symptoms flare intermittently.  Also, while the January 2011 VA examiner noted in her addendum opinion that the Veteran never had a chronic foot fungus diagnosis in service, the September 1979 Report of Medical examination noted that the Veteran had tinea pedis on his feet.  This in-service disease should be addressed upon remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Thus, the Veteran must be afforded a new examination to clarify what if any skin diagnoses he currently has, and even if he no current diagnosis, whether the bilateral foot fungus and pseudofolliculitis barbae that the Veteran described during his DRO hearing is etiologically related to service. 

The Board recognizes that the Veteran's skin disorders may be cyclical or intermittent in nature.  The new VA skin examination should be scheduled if possible to take place when the Veteran's condition is likely to be active.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (stating that where the appellant's condition is subject to active and inactive stages (skin conditions generally), an examination should be conducted during the active stage).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain recent VA treatment records which have not yet been associated with the claims folder.  

2.  The Veteran should be afforded a VA skin examination addressing his claimed pseudofolliculitis barbae and foot fungus.  The examiner must review the claims file, including service treatment records, in conjunction with the examination.

If possible, the examination should be scheduled during a flare up of the Veteran's skin conditions.  The examining facility should be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the claimed condition.  See Ardison, supra.  If it is not possible to schedule the Veteran for a VA examination during a period of flare up, the examiner should document the Veteran's symptoms based on his description of symptoms during a period of flare up.

The examiner should conduct all necessary testing to determine whether the Veteran has bilateral foot fungus/tinea pedis and pseudofolliculitis barbae.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorders are etiologically related to service.  

If, however, there is no finding of a current disability, the examiner should also render an opinion as to whether it is at least as likely as not that there was a disability, during the period of time that is covered by this claim, that is now resolved that was at least as likely as not etiologically related to service. 

In doing so, the examiner should consider:

a.  The September 1979 Report of Medical examination which noted that the Veteran had tinea pedis on his feet and the March 1977 notation of PFB on the neck;  

b.  The Veteran's lay statements that he did not seek medical treatment for his skin disorders and instead treated them himself with over the counter medication;

c.  The Veteran's lay statements that his skin disorders flare up during the summer or when he is sweating.  

All opinions and conclusions expressed by the examiner must be supported by a complete rationale.  If the examiner is unable to provide any of the requested information without resorting to speculation, the examiner should so state and explain why.  

3.  The Veteran's claims for service connection for bilateral foot fungus and pseudofolliculitis barbae  must then be readjudicated.  If the claim remains denied, the Veteran must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



